Citation Nr: 1628880	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  13-17 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for tinea pedis.

2.  Entitlement to service connection for a disability manifested by chest pain.

3.  Entitlement to service connection for asthma.

4.  Entitlement to an initial compensable rating for hemorrhoids.

5.  Entitlement to an initial rating greater than zero percent from July 1, 1993, to September 6, 2010; greater than 10 percent from September 7, 2010, to April 29, 2015; and greater than 30 percent from April 30, 2015, for limited extension (formerly patellofemoral pain syndrome) of the left knee, to include the propriety of the effective date assigned for each of the compensable staged-ratings.

6.  Entitlement to an initial 30 percent rating for limited extension (formerly patellofemoral pain syndrome) of the right knee, prior to April 30, 2015.

7.  Entitlement to an initial compensable rating for bilateral plantar fasciitis, prior to April 30, 2015.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1990 to June 1992.  In a December 1992 Administrative Decision, VA determined that the Veteran's character of discharge in June 1992 was issued under honorable conditions for VA purposes.

This appeal before the Board of Veterans' Appeals (Board) arises from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In a March 1993 rating decision, the RO granted service connection for: (1) left knee patellofemoral pain, rated as non-compensable (zero percent), effective from July 1, 1992; (2) right knee patellofemoral pain syndrome, rated as non-compensable, effective from July 1, 1992; (3) bilateral plantar fasciitis, rated as non-compensable, effective from July 1, 1992; and (4) hemorrhoids, rated as non-compensable, effective from July 1, 1992.  See 38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2) (2015) (the effective of an award of direct service connection will be the day following separation from service or the date entitlement arose, if the claim is received within one year after separation).  By that same rating decision, the RO denied service connection for: (5) tinea pedis (asserted as athlete's foot); (6) asthma; (7) a back disorder (asserted as low back pain); and (8) a disability manifested by chest pain.  The Veteran filed a Notice of Disagreement (NOD) in May 1993, which contested the eight issues addressed in the March 1993 rating.  

In a March 2010 rating decision, the RO, in part, increased the disability rating for the right knee patellofemoral pain syndrome from non-compensable to 10 percent disabling, effective from February 18, 2010.  The Veteran filed a NOD in September 2010, which, in part, contested the effective date and the 10-percent rating assigned for the right knee patellofemoral pain syndrome.

In May 2013, the RO furnished the Veteran a Statement of the Case (SOC) that addressed the eight issues that were the subjects of the March 1993 rating decision, in response to the May 1993 NOD.  Also, the Veteran was furnished a later dated SOC in May 2013, in which the RO addressed the effective date and the 10-percent rating assigned for the right knee patellofemoral pain syndrome, in response to the September 2010 NOD.

By a June 2013 rating decision, the RO, in part, increased the disability rating for the left knee patellofemoral pain syndrome from non-compensable to 10 percent disabling, effective from September 7, 2012.

The Veteran filed a Substantive Appeal (VA Form 9) in June 2013, specifically identifying, in relevant part, the issues concerning: (1) the propriety of the staged-ratings, including the effective date assigned for a compensable rating, following the grant of service connection for the right knee patellofemoral pain syndrome; (2) the propriety of the staged-ratings, including the effective date assigned for a compensable rating, following the grant of service connection for the left knee patellofemoral pain syndrome; and (3) the propriety of the non-compensable rating assigned following the grant of service connection for the bilateral plantar fasciitis, as the issues in which he intended to perfect an appeal.

The RO granted service connection for a low back strain in a June 2013 rating decision, and assigned: (1) a non-compensable rating from July 1, 1992; (2) a 10 percent rating from September 7, 2012; (3) a temporary total (100 percent) convalescent rating under 38 C.F.R. § 4.30, from October 23, 2012; and (4) a 10 percent rating from February 1, 2013.  The RO also denied entitlement to a total disability rating based on individual unemployability due to the service-connected disabilities (TDIU).  The Veteran submitted a June 2013 statement, in which he disagreed with: (1) the propriety of the staged-ratings assigned following the grant of service connection for a low back strain, (2) the period assigned for the temporary total (100 percent) convalescent rating, and (3) the denial of a TDIU rating.  See VA Form 9, Appeal to the Board of Veterans' Appeals, dated June 2013.

The RO granted an extension of the temporary total (100 percent) rating for the lumbar spine disorder (re-classified as lumbar strain and spondylosis, status post L5-S1 posterior fusion) from October 23, 2012, to October 31, 2013, in an August 2015 rating decision.  This one-year period constitutes a full grant of that benefit under 38 C.F.R. § 4.30.  Hence, this discrete issue is no longer a part of the current appeal.  See 38 C.F.R. § 4.30 (2015).

In an August 2015 rating decision, the RO increased the disability rating for the service-connected bilateral plantar fasciitis from non-compensable to 50 percent disabling, effective from April 30, 2015.  By that same rating decision, the RO, in effect, re-classified the service-connected right and left knee disabilities, as limited extension of the right and left knees, and increased the rating for each knee from 10 percent to 30 percent disabling, effective from April 30, 2015.  A Supplemental SOC was issued in August 2015.

The RO furnished the Veteran a Supplemental SOC in August 2015, which, in relevant part, also addressed the issues of entitlement to service connection for tinea pedis (asserted as athlete's foot), asthma, and a disability manifested by chest pain, and entitlement to a compensable rating for hemorrhoids.  While these issues were not specifically identified by the Veteran in the June 2013 VA Form 9, a substantive appeal relevant to these same issue is deemed waived by virtue of the action taken by the RO to address these issues in the August 2015 Supplemental SOC.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

In an August 2015 rating decision, the RO increased the disability rating for the service-connected lumbar spine disorder, re-characterized as lumbar strain and spondylosis, status post L5-S1 posterior fusion (previously low back strain), and assigned a 20-percent rating from May 19, 2014, and a 40-percent rating from April 30, 2015.  Also, the RO continued to deny the claim for TDIU.

As previously indicated above, the Veteran filed a June 2013 statement in which he contested a June 2013 rating decision concerning the staged-ratings for the service-connected lumbar spine disorder, as well as the denial of the TDIU claim.  See June 2013 VA Form 9; see also Sondel v. Brown, 6 Vet. App. 218, 220 (1994) (implicitly holding that a Substantive Appeal, which specifically identifies the issue or issues to be appealed, may be accepted as a valid NOD, if timely filed).  Notably, however, when a timely NOD is filed, the Agency of Original Jurisdiction (AOJ) must reexamine the claim and determine whether additional review or development is warranted.  38 C.F.R. § 19.26(a) (2015).  Thus, in light of the timely NOD filed in June 2013, the AOJ should be permitted an opportunity to proceed with any initial action that it deems to be appropriate in accordance with 38 C.F.R. § 19.26(a).  Accordingly, any action by the Board pursuant to the ruling in Manlicon v. West, 12 Vet. App. 238 (1999), would be premature at this time.

In August 2015, the RO issued a rating decision granting service connection for right lower extremity radiculopathy, evaluated at 20 percent disability, effective from May 19, 2014, and for left lower extremity radiculopathy, evaluated at 10 percent disabling, effective from May 19, 2014.  As the Veteran has not appealed either the evaluation or effective date assigned for these disabilities, these matters are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In November 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  On the record at the Board hearing, the VLJ requested clarification from the Veteran and his representative regarding the issues that the Veteran intended to pursue on appeal.  As regards the initial staged-ratings assigned for the different periods of time for the right knee disability, the Veteran clarified on the record at the hearing that the only matter he wished to pursue and continue on appeal was of the issue of entitlement to an initial 30 percent rating prior to April 30, 2015, for the right knee disability.  See Transcript of Hearing, pp.4-5 (Nov. 23, 2015).  As regards the initial staged-ratings assigned for the different periods of time for the bilateral plantar fasciitis, the Veteran stated on the record at the hearing that he is satisfied with the award of the 50 percent rating and clarified on the record at the hearing that the only matter he wished to pursue and continue on appeal was of the issue of entitlement to an initial compensable rating prior to April 30, 2015, for plantar fasciitis.  See Transcript of Hearing, pp. 5-6.  Thus, the issues concerning the service-connected right knee condition and the service-connected bilateral plantar fasciitis are as listed on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  On the record at the Board hearing held in November 2015, the Veteran withdrew his appeal concerning the issue of entitlement to service connection for tinea pedis (asserted as athlete's foot).

2.  On the record at the Board hearing held in November 2015, the Veteran withdrew his appeal concerning the issue of entitlement to service connection for a disability manifested by chest pain.

3.  On the record at the Board hearing held in November 2015, the Veteran withdrew his appeal concerning the issue of entitlement to service connection for asthma.

4.  On the record at the Board hearing held in November 2015, the Veteran withdrew his appeal concerning the issue of entitlement to an initial compensable rating for hemorrhoids.

5.  On the record at the Board hearing held in November 2015, the Veteran withdrew his appeal concerning the issue of entitlement to an initial rating greater than zero percent from July 1, 1993, to September 6, 2010; greater than 10 percent from September 7, 2010, to April 29, 2015; and greater than 30 percent from April 30, 2015, for limited extension (formerly patellofemoral pain syndrome) of the left knee, to include the propriety of the effective date assigned for each of the compensable staged-ratings.

6.  The Veteran's right knee disability is characterized by a patellofemoral pain syndrome and subjective complaints of pain, fatigue, weakness, stiffness and flare-ups, and is manifested by objective evidence of pain, mild crepitus, and functional impairment on use, which resulted in a range of right knee motion, at worst, from zero to 120 degrees, as least for period from July 1, 1992, to April 29, 2015.

7.  The Veteran right knee disability is characterized by a patellofemoral pain syndrome and is manifested, at worst, by limitation of right knee extension of 20 degrees, even when considering functional impairment on use, at least for the period from April 30, 2015.

8.  The Veteran's bilateral plantar fasciitis was manifested by pain when walking and weight bearing, with the need for orthotics, medication and injections to manage the pain, which is indicative of moderate, but not moderately severe, severe or pronounced disability, at least for the period from July 1, 1992, to April 2015.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal concerning the issue of service connection for tinea pedis (asserted as athlete's foot) are met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of the appeal concerning the issue of service connection for a disability manifested by chest pain are met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria for withdrawal of the appeal concerning the issue of service connection for asthma are met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

4.  The criteria for withdrawal of the appeal concerning the issue of entitlement to an initial compensable rating for hemorrhoids are met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

5.  The criteria for withdrawal of the appeal concerning the issue of entitlement to an initial rating greater than zero percent from July 1, 1993, to September 6, 2010; greater than 10 percent from September 7, 2010, to April 29, 2015; and greater than 30 percent from April 30, 2015, for limited extension (formerly patella-femoral pain syndrome) of the left knee, to include the propriety of the effective date assigned for each compensable staged-rating, are met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

6.  For the period from July 1, 1992, to April 29, 2015, the criteria for an initial 10 percent rating, but not higher, for a right knee disability, classified as limited extension (formerly patellofemoral pain syndrome) of the right knee, have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Code 5260, 5261 (2015). 

7.  For the period from July 1, 1992, to April 29, 2015, the criteria for a 10 percent rating, but not higher, for bilateral plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal 

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204(a)-(b) (2015).  Only an appellant, or an appellant's authorized representative, may withdraw an appeal.  38 C.F.R. § 20.204(a).

Except for appeals withdrawn on the record at a hearing, appeal withdrawals must in writing.  If the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issue(s) withdrawn from the appeal.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c) (2015).

In November 2010, the Veteran submitted a substantive appeal (VA Form 9) perfecting his appeal to include the issues of entitlement to: initial increased ratings, including the effective date assigned for a compensable rating, for the Veteran's left knee disability; an increased initial rating for hemorrhoids; service connection for tinea pedis; service connection for asthma; and service connection for chest pain, as identified in the May 2013 Statement of the Case (SOC). 

During his November 2015 hearing before the Board, the Veteran expressed his desire to withdraw his appeal concerning the issues of entitlement to: an initial increased rating, including the effective date assigned for a compensable rating, for the Veteran's left knee disability; an increased initial rating for hemorrhoids; service connection for tinea pedis; service connection for asthma; and service connection for chest pain.  The undersigned Veterans Law Judge ruled that such are deemed to have been withdrawn, and the Veteran and his representative assented, thereby clearly stating on the record the Veteran's intention to withdraw the appeals of each of the aforementioned issues, and once transcribed as a part of the record of the hearing, this action satisfies the requirements for the withdrawal of a substantive appeal.  38 C.F.R. § 20.204(c).

As the Veteran has withdrawn his appeals for entitlement to: an increased initial rating, including the propriety of the effective date assigned for each compensable staged-rating, for the service-connected limited extension (formerly patellofemoral pain syndrome) of the left knee; an initial compensable rating for hemorrhoids; service connection for tinea pedis; service connection for asthma; and service connection for a disability manifested by chest pain, there remain no allegations of errors of fact or law for appellate consideration concerning these issues.  Hence, the Board has no has jurisdiction to review these issues, and thus the appeals of these are dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).

As to the issues concerning the initial ratings assigned for limited extension (formerly patellofemoral pain syndrome) of the right knee and for bilateral plantar fasciitis, the appeal arises from the Veteran's disagreement with the initial rating awards, which included compensable ratings awarded for a different period of time, following the grants of service connection for these conditions.  Once service connection is granted the claim is substantiated, additional VCAA notice as to the downstream elements of the degree of compensation and effective date is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3) (2015).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his post service medical records, as well as private medical records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran underwent a general medical examination in November 1993, a knee examination in November 2009, a knee and lower leg examination in September 2012, and a foot examination in December 2012.  The Board also notes the submission of a knee and lower leg conditions Disability Benefits Questionnaire (DBQ) and a foot conditions DBQ from April 2015 submitted by S.A.S., M.D.  38 C.F.R. § 3.159(4).  At the examinations the examiner reviewed the Veteran's complaints, medical history, conducted a physical examination and gave a diagnosis.  Since the examinations included sufficient detail as to the current severity of the Veteran's right knee disability, and bilateral plantar fasciitis, the Board concludes that the examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

The Veteran was also provided an opportunity to set forth his contentions during a videoconference Board hearing in November 2015, which fulfilled the requirements set forth by Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Preliminary Matter

As a preliminary matter, the Board observes that the Veteran's original claim for disability compensation benefits was received on VA Form 21-526, Veteran's Application for Compensation or Pension, received by VA on June 30, 1992.  38 C.F.R. § 3.151(a) (2015).  The disabilities for which benefits were sought included, in relevant part, a right knee condition and bilateral plantar fasciitis.  These claims for service connection were granted by a rating decision in March 1993, on the basis that these disabilities were incurred during the Veteran's period of active duty service.  See 38 C.F.R. § 3.1(k) (2015) (defining "service-connected" as a disability that was incurred in or aggravated in the line of duty in active military service).  By that same rating action, the RO assigned, following the awards of service connection, a non-compensable rating for the right knee disability and for the bilateral plantar fasciitis, with an effective date of July 1, 1992.  The Veteran perfected a timely administrative appeal of the March 1993 rating decision, with respect to the initial evaluations assigned for these disabilities.  In doing so, the rating claims for a right knee disability and for bilateral plantar fasciitis were placed in appellate status by a jurisdiction conferring NOD (which challenged the initial rating awards).  See Fenderson v. West, 12 Vet. 119, 125 (1999).

This current appeal, which stems from the March 1993 rating decision, is a part of the original claim filed in June 1992.  Id; see also Shipwash v. Brown, 8 Vet. App. 218, 224 (1995) (an initial assignment of a rating following an award of service connection is part of the original claim).  In this function, when the May 1993 NOD was filed, contesting the level of compensation awarded for the right knee disability and for the bilateral plantar fasciitis, it extended to all subsequent RO adjudications (including in August 2015) on those same claims.  See Hamilton v. Brown, 4 Vet. App. 528, 537-38 ( 1993) (en banc) (holding that there can only be one valid NOD to a particular claim, extending to all subsequent RO and BVA adjudications on the same claim, until the NOD has been withdrawn, or until a final RO or Board decision is rendered in that matter).

Therefore, as reflected in the August 2015 rating decision, the RO has assigned ratings for different periods of time following the Veteran's appeal of the initial rating awards for the limited extension (formerly patellofemoral pain syndrome) of the right knee and for the bilateral plantar fasciitis.  A 30-percent rating was assigned for the right knee disability, and a 50-percent was assigned for the bilateral plantar fasciitis, with each effective from April 30, 2015.  Accordingly, the question that remains before the Board is the propriety of the initial "staged rating" assigned these disabilities prior to April 30, 2015.  See Fenderson v. West, supra.  Accordingly, the Board will focus its consideration with respect to the right knee disability and the bilateral plantar fasciitis for the period beginning on July 1, 1991, and ending on April 30, 2015.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA regulations require that disability ratings be based on the most complete evaluation of the condition that can be feasibly constructed with interpretation of the examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  Functional impairment is based on the lack of usefulness and may be due to pain, supported by adequate pathology and evidenced by visible behavior during motion.  Many factors are to be considered in evaluating disabilities of musculoskeletal system and these include pain, weakness, limitation of motion, and atrophy.  Painful motion with the joint or periarticular pathology, which produces disability, warrants the minimum compensation.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40.

Moreover, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).  Therefore, where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

When after care review of all available and assembled data a reasonable doubt arises regarding the degree of disability, such reasonable doubt must be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Right Knee Disability

The Veteran contends, in essence, that he is entitled to a 30-percent rating for his service-connected right knee disability throughout the pendency of the appeal.

The Veteran's right knee disability, characterized as limited extension (formerly patellofemoral pain syndrome) of the right knee, is rated as non-compensable from July 1, 1992, through February 17, 2010; as 10-percent disabling from February 18, 2010, through April 29, 2015; and as 30-percent disabling from April 30, 2015.  See Fenderson v. West, 12 Vet. App. at 119 (at the time of an initial rating, separate, or staged, ratings can be assigned for separate periods of time based on the facts found).  In Meeks v. West, 12 Vet. App. 353 (1999), the Court reaffirmed the staged ratings principle of Fenderson and specifically found that 38 U.S.C.A. § 5110 and its implementing regulations did not require that the final rating be effective the date of the claim.  Rather, the law must be taken at its plain meaning, and the plain meaning of the requirement that the effective date be determined in accordance with the "facts found" is that the disability rating must change to reflect the severity of the disability as shown by the facts from time to time.  Accordingly, the Board must look to the evidence of record to determine, based on the facts found, the propriety of the staged ratings for the period from July 1, 1992, until April 30, 2015.

Pursuant to Diagnostic Code 5257, a 10 percent rating is warranted when impairment of the knee is slight as manifested by recurrent subluxation or lateral instability.  A 20 percent rating is warranted when impairment of the knee is moderate as manifested by recurrent subluxation or lateral instability.  A 30 percent rating is for application when the impairment is severe as manifested by recurrent subluxation or lateral instability.  A 30 percent rating is the highest schedular rating assignable under Diagnostic 5257.  38 C.F.R. § 4.71a.

Pursuant to Diagnostic Code 5261, under which limitation of leg extension is evaluated, the following ratings are assignable: for extension limited to 5 degrees, 0-percent; for extension limited to 10 degrees, 10-percent; for extension limited to 15 degrees, 20-percent; and for extension limited to 20 degrees, 30-percent rating.  38 C.F.R. § 4.71a.

Pursuant to Diagnostic Code 5260, under which limitation of leg flexion is evaluated, the following ratings are assignable: for flexion limited to 60 degrees, 0-percent; for flexion limited to 45 degrees, 10-percent; for flexion limited to 30 degrees, 20-percent; and for flexion limited to 15 degrees, 30-percent.  38 C.F.R. § 4.71a.

Normal range of motion for the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2015).

Further, pursuant to VAOPGCPREC 9-2004, 98, separate ratings under Diagnostic Code 5260 and 5261 may assigned for the disability of the same joint.  See 69 Fed. Reg. 59,990 (2004).

The service treatment records (STR) show that the Veteran complained of chronic bilateral knee pain, pain with walking, and complaints of the knee "popping".  On discharge, the Veteran related that his knees were painful after increased exercise.  The range of motion testing in January 1992 showed that the Veteran had bilateral knee flexion to 120 degrees, and bilateral knee extension to 0 degrees.  The range of motion testing in April 1992 indicated that the Veteran had pain on use of his right knee. 

The Veteran was scheduled for a VA joints examination in January 1993, but failed to report.  When the Veteran was examined by VA in November 1993, the examiner noted that the Veteran had a history of bilateral knee pain, without specific trauma.  The Veteran exhibited full range of motion of his knee both in flexion and extension without crepitus.  The examiner also commented that the Veteran's collateral and meniscal ligaments were clinically intact.  Deformity and swelling was denied as well.

The Veteran underwent a knee examination in November 2009.  In review of the Veteran's right knee, the examiner noted that the right knee was without effusion, swelling, or erythema.  Very mild crepitus was present and there was no ligamentous stress pain.  A McMurray test was negative.  The November 2009 examination noted that the Veteran had not worked for two years, and that he stopped working due to a lack of work and social circumstances and not due to medical condition.  A December 2009 addendum noted that "there was no additional limitation in joint function and range of motion secondary to pain, weakness, lack of endurance or incoordination." 

In September 2012 the Veteran underwent a knee and lower leg conditions Disability Benefits Questionnaire (DBQ).  In review of the Veteran's flare-ups, the examiner noted that the Veteran experiences flare-ups when walking quickly, walking uphill, or if he engaged in prolonged standing.  Right knee range of motion testing revealed right knee flexion to 130 degrees, with pain at 130 degrees, and normal range of extension.  Range of motion was unchanged after repetitive use testing.  The examiner noted that the functional impairment of the Veteran's right knee resulted in: less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  Joint stability tests were normal, and there was no evidence or history of subluxation or dislocation.  The examiner also noted that the Veteran did not have any meniscal conditions or surgical procedures for his meniscus.  With regard to functional impairment, the examiner noted that the Veteran worked at a pizza restaurant and the standing on his feet bothered his knees.  

On behalf of the Veteran, S.A.S., M.D. submitted a knee and lower leg conditions DBQ from April 30, 2015.  The Veteran was diagnosed with bilateral patellofemoral pain syndrome.  The examiner noted that during flare-ups the Veteran experienced pain and stiffness that impairs his ability to walk, squat, go up and down stairs, lift and carry.  The Veteran reported that his baseline pain to his knees was 5/10 and that on flare-ups his pain becomes 9/10.  The Veteran stated that his flare-ups occur daily and last up to two hours.  The range of right knee motion was extension to 20 degrees and extension to 110 degrees, with pain on range of motion and weight bearing.  The Veteran was able to produce the same range of motion after repetitive use.  With regard to repeated use over time, the examiner stated that pain, weakness, fatigability, or incoordination is impacted with repeated use.  The examiner was unable to describe the Veteran's functional loss in terms of range of motion.  The examiner noted that the Veteran suffered from disturbance of locomotion, and the Veteran had problems with standing due to his right knee disability.  The examiner noted that the Veteran did not suffer from ankylosis to his right knee.  A history of recurrent subluxation, lateral instability and recurrent effusion was denied.  Joint stability was denied.

The Board notes that the Veteran's VA medical records show that the Veteran had consistent complaints to his right knee during the appeal period; however range of motion testing was not conducted.

The Board notes at the onset that the medical evidence fails to show ankylosis of the knee, subluxation or lateral instability, effusion into the joint, any impairment and fibula impairment, or genu recurvatum.  Thus analysis under Diagnostic Codes 5256, 5257, 5258, 5262, and 5263 is not for application.  

Prior to April 30, 2015 the Veteran exhibited noncompensable range of right knee motion values, and nearly full range of motion on all testing.  However, when considering the Veteran's subjective complaints of pain, fatigue, weakness, stiffness, and flare-ups, and the objective evidence of pain and mild crepitus on motion of the right knee joint, the medical evidence of record supports a 10 percent rating, but no more, due to functional impairment on use, beginning from July 1, 1992, the date after separation from service.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2015).

The record evidence does not reveal the Veteran's right knee disability warranted a 30 percent rating (extension limited to 20 degrees) until the submission of the May 2015 foot and lower leg conditions DBQ administered by S.A.S., M.D.  The Board notes that the Veteran had complained of worsening of his knee symptoms in submissions to VA, and at his November 2015 Board hearing, and finds his complaints credible; however, they do not provide the information necessary to show that entitlement to a 30 percent rating had arisen at any time earlier than April 30, 2015. 

Bilateral Plantar Fasciitis

The Veteran has been assigned a noncompensable rating for his bilateral plantar fasciitis effective from July 1, 1992.  An August 2015 rating decision increased the Veteran's rating to 50 percent disabling effective from April 30, 2015.  Pursuant to the Veteran's November 2015 hearing testimony, the Veteran seeks a compensable rating prior to April 30, 2015 for his bilateral plantar fascitis and limits his appeal accordingly.  Hearing Transcript at 6.

Diagnostic Codes 5276 through 5284 address disabilities of the foot.  As an initial matter, neither of the Veteran's feet has been shown to be characterized by weak foot, claw foot, metatarsalgia, hallux rigidus, hallux valgus, hammer toes, or malunion or nonunion of the tarsal or metatarsal bones.  Accordingly, the Diagnostic Codes pertaining to those disabilities are not applicable in the instant case.  See 38 C.F.R. § 4.71a, DCs 5277, 5278, 5279, 5280, 5281, 5282, 5283 (2015).

Diagnostic Code 5276, under which the Veteran is currently evaluated, provides for a 0 percent rating for mild unilateral or bilateral flatfoot, which include symptoms relieved by built-up shoe or arch support, a10 percent rating for moderate unilateral or bilateral flatfoot, which includes symptoms such as weight-bearing line over or medial to great toe, inward bowing of the tendo Achillis, and pain on manipulation and use of the feet.  A 30 percent rating is warranted for severe bilateral flatfoot, which includes symptoms such as objective evidence of marked deformity, pain on manipulation and use accentuated indication of swelling on use, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral flatfoot, which includes symptoms such as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, and not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Diagnostic Code 5284 provides the rating criteria for rating foot injuries. A moderate foot injury warrants a 10 percent disability evaluation. A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

In addressing Diagnostic Code 5284, the Board notes a recent decision of the Veterans Court holding that a "severe" disability under DC 5276 is not equivalent to a "severe" disability under DC 5284, and that this difference reflects the VA Secretary's judgment that a severe foot injury under DC 5284 represents a more disabling condition than severe flatfoot under DC 5276.  See Prokarym v. McDonald, 27 Vet. App. 307 (2015) (providing that there is no incongruity in finding appellant's foot disabilities to be "pronounced"-a degree greater than "severe"-under DC 5276, but not "severe" under DC 5284 for the same period because severe bilateral flatfoot is not equivalent to other severe foot injuries.  Any other construction would be to reduce the carefully crafted criteria of DC 5276 to nothing more than a guide for the application of DC 5284).

A medical record from March 1992 shows that the Veteran complained of plantar pain in-service.  The Veteran also complained in March 1992 that he suffered from increased pain when working on his feet.  STRs from June 1992 show that the Veteran received follow-up treatment for his plantar fasciitis, and that he was treated with arch supports which only helped him a little.  The Veteran's feet were determined to be non-tender.  The Veteran was given an assignment of light duty in the spring of 1992.     

On discharge it was noted that the Veteran had foot trouble, and the doctor noted that the Veteran suffered from plantar fascitis.  The medical records additionally show that the Veteran's plantar fasciitis was non-tender, and stable in June 1992.  

A VA general medical examination from November 1993 shows that the Veteran exhibited full range of motion in eversion and inversion, plantar flexion, and dorsiflexion to his ankles.  The Veteran did not have athlete's foot, no active dermatophytosis, no clubbing, cyanosis or edema was noted.  

A chiropractic consult from June 2010 shows that the Veteran did not use foot orthotics, leg orthotics, or heel lifts.  VA medical records from February 2011 show that the Veteran complained of his feet falling asleep.  The Veteran also complained of pain to his feet.  The Veteran's complaints were in relation to his pain consultation for his low back pain.    

In July 2011 the Veteran was denied his claim for short term disability with his life insurance company.  The Veteran applied for short term disability due to his back pain, and his herniated disc to his lumbar spine.  The Veteran's submitting physician stated that the Veteran experienced back pain which traveled to his bilateral extremities and to his feet.

In lay statements from July 2011, the Veteran's wife reported that the Veteran was unable to sit or stand without pain.  Records from August 2011, prior to the Veteran's spine surgery show that the Veteran's low back pain radiated to his right foot, which he described as an ache and discomforting.  The Veteran stated that his symptoms were aggravated by daily activities and night pain.  

A July 2012 nursing assessment shows that the Veteran complained of bilateral foot pain, and stated that he had left ankle swelling for a few days.  The Veteran denied ankle pain.  The medical note stated that the Veteran's shoe insoles were over two years old.  

In September 2012 the Veteran underwent a back conditions DBQ.  Muscle strength testing revealed normal strength bilaterally for ankle plantar flexion, and ankle dorsiflexion.  The Veteran also showed normal reflexes to his ankles.  The Veteran's sensory exam revealed normal lower leg/ankle, and foot and toes bilaterally.  The medical examiner did not note any radicular symptoms to the Veteran's lower extremities.  

A September 2012 VAMC note shows that the Veteran complained of muscle cramps to his feet and legs.

In December 2012 the Veteran underwent a foot DBQ.  The Veteran was diagnosed with bilateral plantar fasciitis.  The examiner noted that the Veteran complained of pain to his plantar arches and plantar heels which started in 1992 after boot camp.  The Veteran stated that his pain continued, which he experienced with long standing or walking.  The examiner noted that the Veteran wore arch supports.  The examiner noted that the Veteran was unable to wear lace-up shoes due to his inability to bend from his back surgery.  The examiner also noted that the Veteran was using a walker due to his back surgery.  The examiner noted that the Veteran did not suffer from Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, pes cavus (claw foot), malunion or nonunion of tarsal or metatarsal bones, or from bilateral weak foot.  In discussion of the Veteran's physical findings, the examiner stated that the Veteran suffered from pain on palpation to bilateral medial and central calcaneal tubercle, medial and central band of the plantar fascia from proximal insertion to mid arch.  The examiner noted that the Veteran used over the counter arch supports for his foot pain, and that he used a walker temporarily secondary to his back surgery.   

In July 2013 the Veteran submitted in a Statement in Support of Claim that he recently had X-rays completed for his bilateral plantar fasciitis.  

The Veteran underwent a private foot conditions DBQ administered by S.A.A. M.D. dated April 30, 2015.  The Veteran was diagnosed with bilateral plantar fasciitis.  In review of the Veteran's medical history, the Veteran stated that his condition began with foot pain in 1991, and that he was treated with orthotics with no alleviation of his symptoms.  The Veteran further added that he was unable to wear certain kinds of shoes due to the pain in his feet.  The Veteran described his foot pain as a burning sensation.  The Veteran stated that his pain impacted his ability to walk, run, climb stairs, and to complete other weight bearing activities.  The physician confirmed that the Veteran had pain with the use of his feet bilaterally.  The physician determined that the Veteran did not suffer from swelling, or calluses to his feet.  The physician did find that the Veteran suffered from extreme tenderness of plantar surfaces bilaterally, and that the Veteran's tenderness was not improved by orthopedic shoes.  The physician noted that the Veteran did not have decreased longitudinal arch height on weight bearing, did not have objective evidence of marked deformity to his feet, did not suffer from marked pronation, did not have weight-bearing line fall over, or medial to the great toe, no bowing of the Achilles tendon, and no inward displacement and severe spasm of the Achilles tendon.  The physician noted that the Veteran did not suffer from Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, pes cavus (claw foot), malunion or nonunion of tarsal or metatarsal bones, or from bilateral weak foot.  The physician reported mild tenderness to the plantar surfaces bilaterally.  In review of functional loss, the physician determined that the Veteran had pain on movement, pain on weight-bearing, disturbance of locomotion, and interference with standing bilaterally.  The physician noted the Veteran's use of a brace regularly.  

Since the private DBQ submission, the Board notes that the Veteran has had foot complaints, and has been seen by the VAMC, however that evidence does not aid in rating the Veteran for the period prior to April 30, 2015.      

Based on the evidence of record, the Board finds that the Veteran was entitled to a compensable rating prior to April 30, 2015, specifically beginning from the Veteran's separation from service in June 1992; the Veteran's bilateral plantar fasciitis manifested in moderate symptomatology since service.  The Veteran's in-service, and post-service VAMC complaints of foot pain even with the use of arch supports bilaterally, is symptomatology which is deemed moderate under Diagnostic Code 5276.  The Board notes the Veteran's complaints of swelling to his ankles, however without marked deformity, callosities, or related symptoms to the Veteran's feet, the Veteran did not have severe symptoms of plantar fasciitis at any point during the appeal period.  Furthermore, the Veteran did not exhibit marked pronation, marked inward displacement, or severe spasm of the tendo Achillis, which would warrant a pronounced rating under Diagnostic Code 5276 prior to April 30, 2015.  The evidence of record shows that the Veteran's symptomatology remained moderate bilaterally until his private DBQ which revealed extreme tenderness, and therefore a rating in excess of 10 percent for any time prior to April 30, 2015 is not supported by the evidence of record.  The Board again notes, that the Veteran does not challenge the propriety of the 50 percent rating of his pronounced bilateral foot disability beginning from April 30, 2015.  

Lastly, the only other potentially applicable diagnostic code that allows for a higher rating for foot disorders prior to April 30, 2015 is Diagnostic Code 5284.  The Veteran's bilateral plantar fasciitis exhibited pain even with the use of arch supports.  The Board finds that all of the Veteran's bilateral plantar fascitis symptoms, which are related to pes planus, are anticipated under Diagnostic Code 5276 and thus, it would be improper to rate under Diagnostic 5284.  Furthermore, the Veteran's symptomatology is specifically contemplated under Diagnostic Code 5276, and to find the Veteran's bilateral plantar fasciitis moderately severe without any additional symptomatology would be improper.  See generally Prokarym v. McDonald, 27 Vet. App. 307 (2015).  As the Veteran's assigned evaluation of 10 percent already takes pain into consideration in accordance with 38 C.F.R. § 4.59, in which it states that it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, the Veteran is entitled to at least the minimum compensable rating for the joint.  Therefore, the Veteran's newly assigned rating appropriately contemplates the scope of his complaints, and the Veteran's disability is not deemed moderately severe in scope.
        
All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have also been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable from July 2012 until April 30, 2015.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's bilateral plantar fasciitis because the rating criteria reasonably describe his disability level and symptomatology with regard to his specific symptoms of pain, swelling, problems walking, and with weight bearing.  This is so, even when the disabilities are considered in the aggregate.  Johnson v. McDonald, 2013-7104 (Fed. Cir. Aug. 6, 2014).  Accordingly, referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  


	(CONTINUED ON NEXT PAGE)




ORDER

The appeals concerning the issues of entitlement to: service connection for tinea pedis; service connection for asthma; and service connection for a disability manifested by chest pain; an initial compensable rating for hemorrhoids; and an increased initial rating, including the propriety of the effective date assigned for each of the compensable staged-ratings, for the service-connected limited extension (formerly patellofemoral pain syndrome) of the left knee, are dismissed.

Entitlement to an initial 10 percent, but not higher, for a right knee disability, classified as limited extension (formerly patellofemoral pain syndrome) of the right knee, for the period from July 1, 1992, to April 29, 2015, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial 10 percent rating, but not higher, bilateral plantar fasciitis, for the period from July 1, 1992 to April 29, 2015, is granted, subject to the laws and regulations governing the payment of monetary benefits.




______________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


